

Exhibit 10.19
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into effective
as of October 12, 2009 (the “Effective Date”), by and between PURE Bioscience, a
California corporation (the “Company”), and Andrew J. Buckland, (the
“Executive”).  The Company and the Executive are hereinafter collectively
referred to as the “Parties”, and individually referred to as a “Party”.
 
Recitals
 
A.           The Company desires assurance of the continued association and
services of the Executive in order to retain the Executive’s experience, skills,
abilities, background and knowledge, and is willing to engage the Executive’s
services on the terms and conditions set forth in this Agreement.
 
B.           The Executive desires to continue to be in the employ of the
Company, and is willing to accept such continued employment on the terms and
conditions set forth in this Agreement.
 
C.           The Company and the Executive desire to, among other things,
provide for severance benefits payable to the Executive upon certain qualifying
terminations and reflect the application of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) to the severance benefits that may be
provided to the Executive.
 
Agreement
 
In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
 
1.  
Employment.

 
1.1  Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Agreement, until the termination of the Executive’s employment in
accordance with Section 4 below, as applicable (the “Term”).  The Executive
shall be employed at will, meaning that either the Company or the Executive may
terminate this agreement and the Executive’s employment at anytime, for any
reason or no reason, with or without cause, without liability to the other save
for wages earned through the effective date of termination and severance
compensation and benefits provided in Section 4, as applicable.
 
1.2  Title.  The Executive shall have the title of Chief Financial Officer
(“CFO”) of the Company and shall serve in such other capacity or capacities as
the Board of Directors of the Company (the “Board”) or the Company’s President
and Chief Executive Officer (“CEO”) may from time to time prescribe with the
Executive’s consent.
 
1.3  Duties.  The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with the position of CFO, consistent with the
bylaws of the Company and as required by the Board and the CEO.  During the
Term, the Executive shall report directly to the CEO.
 
 
1


.
 
 

--------------------------------------------------------------------------------

 




 
1.4  Policies and Practices.  The employment relationship between the Parties
shall be governed by the policies and practices established from time to time by
the Company and the Board.
 
1.5  Location.  Unless the Parties otherwise agree in writing, during the term
of this Agreement, the Executive shall perform the services the Executive is
required to perform pursuant to this Agreement at the Company’s offices, located
in El Cajon, California, or, with the consent of the Company and the Executive,
at any other place at which the Company maintains an office; provided, however,
that the Company may from time to time require the Executive to travel
temporarily to other locations in connection with the Company’s business.
 
2.  
Loyal And Conscientious Performance; Noncompetition.

 
2.1  Loyalty.  During the Executive’s employment by the Company, the Executive
shall devote the Executive’s full business energies, interest, abilities and
productive time to the proper and efficient performance of the Executive’s
duties under this Agreement.  Notwithstanding the foregoing, the Executive may
engage in personal, investment, civic, and charitable activities to the extent
they do not unreasonably interfere with the Executive’s performance of his
duties under this Agreement or violate paragraphs 2.2 or 2.3 of this Agreement.
 
2.2  Covenant not to Compete.  Except with the prior written consent of
the  Board, the Executive will not, during the Term of this Agreement, engage in
competition with the Company and/or any of its Affiliates, either directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any phase of the
business of developing, manufacturing and marketing of products or services
which are in the same field of use or which otherwise compete with the products
or services or proposed products or services of the Company and/or any of its
Affiliates.  For purposes of this Agreement, “Affiliate” means, with respect to
any specific entity, any other entity that, directly or indirectly, through one
or more intermediaries, controls, is controlled by or is under common control
with such specified entity.  Ownership by the Executive, as a passive
investment, of less than two percent (2%) of the outstanding shares of a capital
stock of any corporation with one or more classes of its capital stock listed on
a national or foreign securities exchange or publicly traded on the Nasdaq Stock
Market or in the over-the-counter market shall not constitute a breach of this
paragraph.
 
2.3  Agreement not to Participate in Company’s Competitors.  During the Term,
the Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by the Executive to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise or in any company, person or entity that is, directly or indirectly,
in competition with the business of the Company or any of its
Affiliates.  Ownership by the Executive, as a passive investment, of less than
two percent (2%) of the outstanding shares of capital stock of any corporation
with one or more classes of its capital stock listed on a national or foreign
securities exchange or publicly traded on the Nasdaq Stock Market or in the
over-the-counter market shall not constitute a breach of this paragraph.

2
.
 
 

--------------------------------------------------------------------------------

 


 
3.  
compensation Of The Executive.

 
3.1  Base Salary.  The Company shall pay the Executive a base salary of Two
Hundred Twenty Five Thousand dollars ($225,000) per year, less payroll
deductions and all required withholdings payable in regular periodic payments in
accordance with Company policy (the “Base Salary”).  Such Base Salary shall be
prorated for any partial year of employment on the basis of a 365 day fiscal
year.  The Board, or its Compensation Committee will review the Executive’s rate
of Base Salary on an annual basis and may, in its sole discretion, increase (but
not decrease) the rate then in effect.
 
3.2  Annual Discretionary Bonus.  In addition to the Executive’s Base Salary,
the Executive will be eligible to receive an annual incentive bonus for each
fiscal year.  The Executive’s initial target annual incentive bonus for each
fiscal year during the Term shall be 35% of the annual Base Salary amount,
subject to any discretionary increase or decrease in such amount by the Board or
its Compensation Committee. The incentive bonus amount the Executive will
actually receive, if any, shall be determined in the sole discretion of the
Compensation Committee of the Board by evaluating the Executive’s and the
Company’s performance against milestones and targets established by the
Compensation Committee in consultation with the Executive.  Any annual incentive
bonus shall be paid to the Executive no later than the fifteenth day of the
third month following the fiscal year for which such bonus was earned.
 
3.3  Reductions to Compensation.  The Executive’s compensation may be reduced
only by mutual agreement of the Executive and the Company.
 
3.4  Employment Taxes.  All of the Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.
 
3.5  Benefits.  The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any executive benefit plan or arrangement that may be in effect from time
to time and is made generally available to the Company’s executive or key
management employees, including but not limited to paid vacation and medical
insurance, provided that, the Executive shall receive not less than four (4)
weeks paid vacation per year.
 
3.6  Stock Awards.  The Company may grant the Executive stock awards at such
times and on such terms as may be decided from time to time by the Board or its
Compensation Committee, in its sole discretion.  Notwithstanding any contrary
provisions of the Executive’s previously granted stock options, in connection
with any termination of the Executive’s employment for any reason other than for
Cause (as defined in Section 4.3(b) below), the Executive shall have a period of
not less than one hundred twenty (120) days following such termination to
exercise the Executive’s then outstanding stock options, but in no event beyond
the maximum permitted expiration date (e.g., expiration of the five (5) year
term) of such stock options.
 
3

.
 
 

--------------------------------------------------------------------------------

 




 
3.7  Legal Expenses.  The Company will directly pay Cooley Godward Kronish LLP
all legal fees incurred by the Executive in connection with the preparation and
negotiation of this Agreement.
 
3.8  Deferred Compensation Plan.  At the Executive’s election, the Company
shall, subject to the approval of the Compensation Committee of the Board, at
its expense establish a non-qualified deferred compensation plan that permits
the Executive to elect to defer taxation on his Base Salary and bonus payments
and any stock unit awards that may be granted by the Company to the Executive
(the “Deferred Compensation Plan”).  Any such Deferred Compensation Plan shall
be established in accordance with the requirements of Section 409A of the Code,
and may, subject to the approval of the Compensation Committee of the Board,
permit other highly compensated senior executives of the Company to participate.
 
3.9  Expenses.
 
(a)  Ordinary Business Expenses.  The Executive is authorized to incur
reasonable expenses in the conduct of the business of the Company, including
expenses for meals, travel, and other similar items.  The Company shall prepay
or reimburse the Executive for all such expenses.
 
(b)      Expense Prepayment and Reimbursement Procedures. All prepayments and
reimbursements of the Executive’s expenses pursuant to this Section 3.9 are
subject to the Executive’s provision of invoices, an itemized accounting or
other appropriate documentation evidencing such expenses no later than six (6)
months following the date such expenses were incurred.  Any reimbursement
payment shall be made by the Company as soon as practicable following its
receipt of such documentation, but in no event later than the end of the
Executive’s taxable year following the year in which the Executive incurred such
expenses.
 
4.  
Termination Benefits.

 
4.1  Termination.  If the Executive’s employment is terminated (either by the
Company or by the Executive) then the Company shall pay to the Executive or the
Executive’s heirs the Executive’s Base Salary, any bonus awarded under Section
3.2 not previously paid, and any accrued and unused vacation benefits, each as
earned through the date of termination at the rate then in effect, less standard
deductions and withholdings, and the Company shall thereafter have no further
obligations to the Executive and/or the Executive’s heirs under this Agreement,
except as expressly otherwise provided in this Section 4.  If the Executive’s
employment terminates due to the Executive’s death or Complete Disability (as
defined below), the Company shall provide to the Executive (or the Executive’s
beneficiaries, as applicable) the severance benefits described in Section 4.2.
 
4.2  Benefits Upon Termination Without Cause or for Good Reason.  In the event
the Executive’s employment with the Company is terminated by the Company without
Cause (as defined below) or the Executive terminates his employment for Good
Reason (as defined below), then subject to the Executive’s delivery to the
Company of a Release and Waiver in the form attached hereto as Exhibit A within
the applicable time period set forth therein, but in no event later than
forty-five (45) days following termination of the Executive’s employment, and
permitting such Release and Waiver to become fully effective in accordance with
its terms, (the date the Executive’s Release becomes fully effective, the
“Release Effective Date”), the Company shall provide the Executive with the
following severance benefits hereunder, as applicable:
 
4

.
 
 

--------------------------------------------------------------------------------

 




 
(a)  the Executive shall be entitled to severance pay in the form of a single
lump sum payment equal to seventy-five percent (75%) of “Executive’s Annual Base
Compensation Amount” (the “Cash Severance Benefits”).  “Executive’s Annual Base
Compensation Amount” means the Executive’s annual Base Salary then in
effect.  For purposes of calculating the Executive’s Annual Base Compensation
Amount, the Executive’s Base Salary shall be calculated based on the rate in
effect prior to any material reduction in Base Salary that would give the
Executive the right to resign for Good Reason, as defined below. Such Cash
Severance Benefits payment shall be subject to standard deductions and
withholdings and paid in accordance with the Company’s regular payroll policies
and practices in the first payroll period following the Release Effective Date.
 
(b)  should the Executive elect to continue group health and dental insurance
benefits in accordance with the provisions of COBRA following the date of
termination, the Company shall pay the full premium for such health and dental
insurance continuation benefits for the Executive and the Executive’s eligible
dependents for a period of nine (9) months after the termination date (the
“Continuation Period”).  If the Company ceases to provide group health and
dental benefits and the Executive converts to an individual policy or policies
that provide a substantially similar level of coverage as the Company’s benefit
plans did prior to their termination, the Company shall reimburse the
Executive’s actual premium costs for such continued health and dental coverage
under the individual policy or policies for the duration of the Continuation
Period.  If such reimbursement is not exempt from application of Section 409A of
the Code, such reimbursement shall occur strictly in accordance with the
procedures established under Section 3.9(c).
 
(c)  notwithstanding any contrary terms of any stock option grants, any
outstanding vested stock options held by the Executive at the date of such
termination shall continue to be exercisable for a period of up to one hundred
twenty (120) days following such termination, but in no event beyond the maximum
permitted expiration date (e.g., expiration of the five (5) year term) of such
stock options..
 
4.3  Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:
 
(a)  Good Reason.  “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent; provided however, that any resignation by the
Executive due to any of the following conditions shall only be deemed for Good
Reason if: (i) the Executive gives the Company written notice of the intent to
terminate for Good Reason within ninety (90) days following the first occurrence
of the condition(s) that the Executive believes constitutes Good Reason, which
notice shall describe such condition(s); (ii) the Company fails to remedy, if
remediable, such condition(s) within thirty (30) days following receipt of the
written notice (the “Cure Period”) of such condition(s) from the Executive; and
(iii) the Executive actually resigns his employment within the first ninety (90)
days after expiration of the Cure Period.
 
5

.
 
 

--------------------------------------------------------------------------------

 




 
(i)  a material reduction by the Company of the Executive’s Base Salary or
target bonus percentage as initially set forth herein or as the same may be
increased from time to time;
 
(ii)  a material reduction by the Company of the Executive’s authority, duties
or responsibilities;
 
(iii)  the material relocation of the Company’s offices that requires an
increase in the Executive’s one-way driving distance by more than fifty (50)
miles;
 
(iv)  a material diminution in the authorities, duties or responsibilities of
the supervisor to whom the Executive is required to report;
 
(v)  a  material breach of this Agreement by the Company; or
 
(vi)  a material diminution in the budget over which the Executive retains
authority (unless such diminution relates to a spin-off, spinout,
reorganization, sale of assets or other similar transaction).
 
(b)  Cause.  “Cause” shall mean that one or more of the following has occurred:
 
(i)        the Executive has been convicted of a felony crime involving fraud,
dishonesty or violence (under the laws of the United States or any relevant
state, in the circumstances, thereof);
 
(ii)  the Executive has intentionally and willfully engaged in material acts of
fraud, dishonesty or gross misconduct that have a material adverse effect on the
Company, unless the Executive believed in good faith that such acts were in the
best interests of the Company;
 
(iii)    the Executive intentionally and willfully refuses to perform his duties
under this Agreement after there has been delivered to the Executive a written
demand for performance from the Company which describes the basis for the
Company’s belief that the Executive has violated his obligation to perform his
duties to the Company; or
 
(iv)  any intentional material breach by the Executive of the Employee
Proprietary Information and Inventions Agreement referred to in Section 8.1, any
provision of Section 8.2 of this Agreement, or any other confidentiality
agreement he is a party to with the Company.
 
(c)  Complete Disability.  “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of the Company then in force.  In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when the Executive becomes disabled, the term
Complete Disability shall mean the inability of the Executive to perform the
Executive’s duties under this Agreement by reason of any incapacity, physical or
mental, which the Board, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board, determines to have incapacitated the
Executive from satisfactorily performing the Executive’s usual services for the
Company for a period of at least one hundred eighty (180) consecutive days
during any 12-month period.
 
6

.
 
 

--------------------------------------------------------------------------------

 




 
5.  
Change Of Control Termination Benefits

 
5.1  Change of Control Severance.  In the event that within twelve (12) months
following a Change of Control either: (A) the Executive’s employment with the
Company is terminated by the Company without Cause (as defined in Section 4.3),
or (B) a condition arises that triggers the Executive’s right to give notice of
resignation for Good Reason (as defined in Section 4.3), and the Executive
actually terminates his employment for Good Reason , within the applicable time
periods thereafter as provided under Section 4.3, in either case subject to
fulfillment of the Release and Waiver requirements of Section 4.2, the Company
shall provide the Executive with the following severance benefits:
 
(a)  In addition to the cash severance payable under Section 4.2(a), the
Executive shall be entitled to severance pay in the form of a single lump sum
payment equal to (A) one hundred percent (100%) of Executive’s Annual Base
Compensation Amount, plus (B) the average annual bonus actually payable for the
last two (2) fiscal years of the Company (with the target bonus used in lieu of
the actual bonus if less than two (2) years of bonus history are in existence).
 
(b)  Notwithstanding any vesting terms of any stock option grants, the vesting
of all outstanding stock options held by the Executive will automatically
accelerate and any outstanding stock options held by the Executive as of the
date of such termination shall continue to be exercisable for twelve (12) months
(rather than one hundred twenty (120) days) following such termination, but in
no event beyond the maximum permitted expiration date (e.g., expiration of the
five (5) year term) of such stock options.
 
5.2  Definitions.  For purposes of this Section 5, the following definitions
shall apply:
 
(a)  Change of Control.  “Change of Control” shall mean the occurrence of any of
the following events:
 
(i)  the closing of the sale, transfer or other disposition of all or
substantially all of the Company’s assets or the exclusive license of
substantially all of the intellectual property of the Company material to the
business of the Company resulting in the Company being unable to continue its
business as in effect prior to such license; provided, however, that a mortgage,
pledge or grant of a security interest to a bona fide lender shall not by itself
constitute a Change of Control;
 
(ii)  the consummation of a merger or consolidation of the Company with or into
another entity in which the stockholders of the Company exchange their shares of
capital stock of the Company for cash, stock, property or other consideration
(except one in which the stockholders of the Company as constituted immediately
prior to such transaction continue to hold after the transaction at least 70% of
the voting power of the capital stock of the Company or the surviving or
acquiring entity or parent entity of the surviving or acquiring entity);
 
7

.
 
 

--------------------------------------------------------------------------------

 




 
(iii)  the closing of the acquisition, in one transaction or a series of related
transactions by a person or group of affiliated persons (other than an
underwriter of the Company’s securities), of beneficial ownership of 30% or more
of the outstanding voting stock of the Company;
 
(iv)  individuals who, on the Effective Date of this Agreement are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board;
 
(v)  provided, however, that a transaction under clauses (ii) or (iii) above
shall not constitute a Change of Control: (A) if its primary purpose is to
change the state of the Company’s incorporation, (B) if its primary purpose is
to create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately prior
to such transaction, or (C) if it is a bona fide equity financing in which the
Company is the surviving corporation.
 
6.  
Tax Treatment

 
6.1  Notwithstanding anything contained in this Agreement to the contrary, to
the extent that any payment or benefit (within the meaning of Section 280G(b)(2)
of the Code to the Executive or for the Executive’s benefit, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, the Executive’s employment with
the Company or a Change of Control (a “Payment” or “Payments”), would be subject
to the excise tax imposed under Code Section 4999, or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Payments shall be reduced (but not below
zero) if and to the extent that a reduction in the Payments would result in the
Executive retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if the Executive
received all of the Payments (any such reduced amount is hereinafter referred to
as the “Limited Payment Amount”).  The Company shall reduce or eliminate the
Payments by (i) first reducing or eliminating those payments which are payable
in cash and then (ii) by reducing or eliminating acceleration of stock options,
in reverse order beginning with the options that but for the acceleration would
have vested the farthest in time from the Determination (as hereinafter
defined).  Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.
 
8

.
 
 

--------------------------------------------------------------------------------

 




 
6.2  An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount and the amount of such Limited Payment Amount shall be
made, at the Company’s expense, by the accounting firm that is the Company’s
independent accounting firm as of the date of the Change of Control (the
“Accounting Firm”).  The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to the Company and the Executive within five (5) days of the
Termination Date, if applicable, or such other time as requested by the Company
or by the Executive (provided the Executive reasonably believes that any of the
Payments may be subject to the Excise Tax) and, if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to a
Payment or Payments, it shall furnish the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
any such Payment or Payments.  Within ten (10) days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the “Dispute”).  If there is no Dispute, the Determination
shall be binding, final and conclusive upon the Company and the Executive,
subject to the application of Section 6.3 below.
 
6.3  As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, the Executive either will be greater (an “Excess Payment”) or less
(an “Underpayment”) than the amounts provided for by the limitations contained
in Section 6.1.
 
(a)  If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, the Executive must
repay such Excess Payment to the Company; provided, that no Excess Payment will
be repaid by the Executive to the Company unless, and only to the extent that,
the repayment would either reduce the amount on which the Executive is subject
to tax under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999.
 
(b)  In the event that it is determined, by (i) the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to the Executive’s
satisfaction of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within ten (10)
days of such determination or resolution, together with interest on such amount
at the applicable federal rate under Code Section 7872(f)(2) from the date such
amount would have been paid to the Executive until the date of payment.
 
7.  
Application of Internal Revenue Code Section 409A

 
7.1  Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Agreement (the “Severance Benefits”) that
constitute “deferred compensation” within the meaning of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) shall not commence in connection
with the Executive’s termination of employment unless and until the Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”).
 
9

.
 
 

--------------------------------------------------------------------------------

 




 
7.2  For the avoidance of doubt, it is intended that payments of the Severance
Benefits set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A provided under Treasury
Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).  However,
if the Company (or, if applicable, the successor entity thereto) determines that
the Severance Benefits constitute “deferred compensation” under Section 409A and
the Executive is, on the termination of the Executive’s service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payment shall be delayed until
the earlier to occur of: (i) the date that is six months and one day after the
Executive’s Separation From Service”) or (ii) the date of the Executive’s death
(such applicable date, the “Specified Employee Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall pay to the
Executive a lump sum amount equal to the Severance Benefit payment that the
Executive would otherwise have received through the Specified Employee Initial
Payment Date if the payment of the Severance Benefits had not been so delayed
pursuant to this Section.
 
8.  
Confidential And Proprietary Information; Nonsolicitation.

 
8.1  As a condition of continued employment the Executive agrees to execute and
abide by the Employee Proprietary Information and Inventions Agreement in the
form attached hereto as Exhibit B.
 
8.2  While employed by the Company and for one (1) year thereafter, the
Executive agrees that in order to protect the Company’s confidential information
from unauthorized use, that the Executive will not without the consent of the
Company, either directly or through others, solicit or attempt to solicit,
engage or hire (a) any employee, consultant or independent contractor of the
Company to terminate his or her relationship with the Company in order to become
an employee, consultant or independent contractor to or for any other person or
business entity; or (b) the business of any customer, supplier, service
provider, vendor or distributor of the Company which, at the time of termination
or one (1) year immediately prior thereto, was doing business with the Company
or listed on Company’s customer, supplier, service provider, vendor or
distributor list.
 
9.  
Assignment Of Inventions.

 
The Executive hereby assigns to the Company any and all right, title, and
interest in any invention which he has developed during the period which the
Executive has acted as a consultant to the Company or has been employed by the
Company which (i) relates to the Company’s business or anticipated research or
development, (ii) resulted from any work performed for the Company by the
Executive, or (iii) was developed by the Executive using the Company’s
facilities or resources.
 
10.  
Assignment And Binding Effect.

 
This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives.  Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive.  This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives.  As a condition
to entering into an acquisition agreement, the Company will require any acquiror
or successor to assume its obligations under this Agreement.
 
10

--------------------------------------------------------------------------------


 
11.  
Choice Of Law.

 
This Agreement is made in El Cajon, California.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
California (without giving effect to principles of conflicts of law).
 
12.  
Integration.

 
This Agreement, including Exhibits A and B hereto, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
the Executive’s employment and the termination of the Executive’s employment,
and supersedes all prior and contemporaneous oral and written employment
agreements or arrangements between the Parties and between the Executive and the
Company.
 
13.  
Amendment.

 
This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Board representative specifically authorized by
the Board to execute any such amendment or modification to this Agreement on
behalf of the Company.
 
14.  
Survival Of Certain Provisions.

 
Sections 3.4, 3.8, 4 through 12, 14 through 18, 20 and 22 shall survive the
termination of this Agreement.
 
15.  
Waiver.

 
No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
 
16.  
Severability.

 
The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal.  Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision.  Any such invalid or unenforceable term or
provision shall be revised to the minimum extent necessary to make any such term
or provision valid or enforceable in accordance with the Parties’ intentions
with respect to such term or provision.
 
11

.
 
 

--------------------------------------------------------------------------------

 




 

 
 
17.  
Interpretation; Construction.

 
The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement.  The Parties acknowledge
that each Party and its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.
 
18.  
Representations And Warranties.

 
The Executive represents and warrants that the Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.
 
19.  
Counterparts; Facsimile.

 
This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.  Facsimile signatures shall be treated the same as original
signatures.
 
20.  
Venue.

 
The Executive and the Company agree that any and all disputes, claims, or causes
of action, in law or equity, arising from or relating to the Executive’s
employment, or the termination of that employment, shall be maintained
exclusively in the East County Regional Center of the San Diego County Superior
Court, State of California.
 
21.  
Advertising Waiver.

 
During the Term the Executive agrees to permit the Company and/or its
Affiliates, and persons or other organizations authorized by the Company and/or
its Affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of the Company and/or its
Affiliates, or the machinery and equipment used in the provision thereof, in
which the Executive’s name and/or pictures of the Executive taken in the course
of the Executive’s provision of services to the Company and/or its Affiliates,
appear.  The Executive hereby waives and releases any claim or right the
Executive may otherwise have arising out of such use, publication or
distribution.
 
22.  
Specific Enforcement.

 
If necessary and where appropriate, the Company shall have the right to enforce
the provisions of Sections 2.2, 2.3, 8, and 9 of this Agreement by injunction,
specific performance or other equitable relief without bond and without
prejudice to any other rights and remedies the Company may have for a breach of
such Sections of this Agreement.
 

12
.
 
 

--------------------------------------------------------------------------------

 








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
Executive                                                                Pure
Bioscience




/s/Andrew J. Buckland                                                      /s/
Michael L.
Krall                                                                         
Andrew J.
Buckland                                                                           Michael
L. Krall, President and Chief Executive Officer




13

.
 
 

--------------------------------------------------------------------------------

 


Exhibit A


RELEASE AND WAIVER OF CLAIMS
 
In consideration of the payments and other benefits set forth in Section 4.2 of
the Employment Agreement dated October 12, 2009, (the “Employment Agreement”),
to which this form is attached, I, Andrew J. Buckland, hereby furnish Pure
Bioscience (the “Company”), with the following release and waiver (“Release and
Waiver”).
 
In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring relating to my
employment or the termination thereof prior to my signing this Release and
Waiver.  This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).  Notwithstanding the foregoing, this Release and Waiver, shall not
release or waive my rights: to indemnification under the articles and bylaws of
the Company or applicable law, including without limitations, California Labor
Code Sections 2800 and 2802; to payments under Section 4.2 of the Employment
Agreement; under any provision of the Employment Agreement that survives the
termination of that agreement; under the California Workers’ Compensation Act;
under any option, restricted share or other agreement concerning any equity
interest in the Company; as a shareholder of the Company or any other right that
is not waivable under applicable law.
 
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.
 
1

--------------------------------------------------------------------------------


 
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired unexercised.
 
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.
 


 
Date:                                                      By:                                                                    
ANDREW J. BUCKLAND
 
2

.
 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
PURE BIOSCIENCE
 
EMPLOYEE PROPRIETARY INFORMATION
 
AND INVENTIONS AGREEMENT
 
In consideration of my employment or continued employment by PURE Bioscience
(the "Company"), and the compensation now and hereafter paid to me, I hereby
agree as follows:
 
1.  Nondisclosure
 
1.1  Recognition of Company's Rights; Nondisclosure.  At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's and/or its
Affiliates’ Proprietary Information (defined below), except as such disclosure,
use or publication may be required in connection with my work for the Company,
or unless an officer of the Company expressly authorizes such in writing.  I
will obtain Company's written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to my work
at Company and/or incorporates any Proprietary Information.  I hereby assign to
the Company any rights I may have or acquire in such Proprietary Information and
recognize that all Proprietary Information shall be the sole property of the
Company and its assigns.  For purposes of this Agreement, “Affiliate” means,
with respect to any specific entity, any other entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such specified entity.
 
1.2  Proprietary Information.  The term "Proprietary Information" shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company and/or its Affiliates.  By way of illustration but not limitation,
"Proprietary Information" includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as "Inventions"); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and (c)
information regarding the skills and compensation of other employees of the
Company and/or its Affiliates.  Notwithstanding the foregoing, it is understood
that, at all such times, I am free to use information which is generally known
in the trade or industry, which is not gained as result of a breach of this
Agreement, and my own, skill, knowledge, know-how and experience to whatever
extent and in whichever way I wish.
 
1.3  Third Party Information.  I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
 
1

--------------------------------------------------------------------------------


 
1.4  No Improper Use of Information of Prior Employers and Others.  During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.  I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.
 
2.  
Assignment of Inventions.

 
2.1  Proprietary Rights.  The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
 
2.2  Prior Inventions.  Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement.  To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as "Prior
Inventions").  If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose.  If no such disclosure is
attached, I represent that there are no Prior Inventions.  If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company's prior written
consent.
 
2.3  Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as "Company Inventions."
 
2

--------------------------------------------------------------------------------


 
2.4  Nonassignable Inventions.  This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter "Section 2870").  I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.
 
2.5  Obligation to Keep Company Informed.  During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others.  In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within a year after termination of
employment.  At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.  The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870.  I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.
 
2.6  Government or Third Party.  I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.
 
2.7  Works for Hire.  I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are "works made for hire," pursuant to
United States Copyright Act (17 U.S.C., Section 101).
 
2.8  Enforcement of Proprietary Rights.  I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee.  My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.
 
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
 
3.  Records.    I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that may be required
by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.
 
4.  Additional Activities.    I agree that during the period of my employment by
the Company I will not, without the Company's express written consent, engage in
any employment or business activity which is competitive with, or would
otherwise conflict with, my employment by the Company.  I agree further that for
the period of my employment by the Company and for one (l) year after the date
of termination of my employment by the Company I will not induce any employee of
the Company to leave the employ of the Company.
 
5.  No Conflicting Obligation.  I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company.  I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.
 
6.  Return of Company Documents.  When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company.  I further agree that any
property situated on the Company's premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.  Prior to
leaving, I will cooperate with the Company in completing and signing the
Company's termination statement.
 
7.  Legal and Equitable Remedies.  Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
 
8.  Notices.  Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing.  Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
 
9.  Notification of New Employer.  In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
 
3

--------------------------------------------------------------------------------


 
10.  
General Provisions.

 
10.1  Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.
 
10.2  Severability.  In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
 
10.3  Successors and Assigns.  This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
 
10.4  Survival.  The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
 
10.5  Employment.  I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without cause.
 
10.6  Waiver.  No waiver by the Company of any breach of this Agreement shall be
a waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other
right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
 
10.7  Entire Agreement.  The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period.  This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged.  Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.
 
This Agreement shall be effective as of the Effective Date, namely: October 12,
2009.
 
I have read this Agreement carefully and understand its terms.  I have
completely filled out Exhibit D to this Agreement.
 
Dated:  October 12, 2009
 
/s/ Andrew J. Buckland 
(Signature)
 
ANDREW J. BUCKLAND 
(Printed Name)
 
Accepted and Agreed To:
 
PURE Bioscience
 
By:/s/Michael L. Krall 
 
Title:Chief Executive Officer 
 
Dated: October 12, 2009
 


 
4



.
 
 

--------------------------------------------------------------------------------

 


Exhibit C
 
LIMITED EXCLUSION NOTIFICATION
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company's equipment, supplies,
facilities or trade secret information except for those inventions that either:
 
1.  
Relate at the time of conception or reduction to practice of the invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company;

 
2.  
Result from any work performed by you for the Company.

 
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
 
I acknowledge receipt of a copy of this notification.
 
 
By:/s/ Andrew J. Buckland

 
          (Printed Name of Employee)

 
 
Date: October 12, 2009

 
Witnessed by:
 

 
Michael L. Krall
 

(Printed Name of Representative)
 





.
 
 

--------------------------------------------------------------------------------

 


Exhibit D
 
TO:
PURE Bioscience

 
FROM:                  
 
DATE:                  
 
SUBJECT:
Previous Inventions

 
1.           Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by PURE Bioscience (the "Company") that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:
 


         No inventions or improvements.
 
         See below:
 


 


 


 

 
Additional sheets attached.

 
2.           Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies).
 
Invention or
Improvement                                                                Party(ies)Relationship
 
1.           
 
2.           
 
3.           
 

 
Additional sheets attached.

 


 


 


 






 